Citation Nr: 1756305	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  11-30 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating prior to May 3, 2013, for bilateral hearing loss and a rating in excess of 10 percent after May 3, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1965 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in a July 2017 memorandum decision, which vacated a July 2016 Board decision and remanded the case for additional development.  The issue initially arose from an August 2010 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its July 2017 decision, the Court found the reasons or bases for the Board's reliance of a December 2015 ear examiner's opinion were inadequate and that the Board had minimized the effects of the Veteran's hearing loss on his present employment.  The Court observed that the examiner had noted both the service-connected hearing loss and a nonservice-connected acoustic neuroma, but made no effort to separate the functional effects of these conditions in terms that would be subject to judicial review.  It was also noted that the Board should address whether the record indicated the Veteran had experienced social isolation as a result of his service-connected hearing loss.


The Board notes that a December 2015 VA audiology examination included an opinion that the Veteran's hearing impairment had resulted in a marked interference in his current business activity due to his reported change in duties in the vending/crafts business he operated with his spouse.  The examiner noted audiology findings without comment as the degree of impairment due to acoustic neuroma and did not address the Veteran's retirement from a transmission business nor his other business activities.  A subsequent December 2015 VA ear conditions examiner found that the Veteran's markedly decreased hearing acuity in the right ear began to decline in May 2010 due to an acoustic neuroma (vestibular Schwannoma) that was less likely related to military service or related to his military noise exposure in any way.  The etiology of the additional hearing loss in the right ear from the baseline of the left ear was specifically found to be related to the acoustic neuroma and sequela of gamma knife radiosurgery performed in August 2013.  The ear conditions examiner also found the Veteran's ear conditions did not impact his ability to work.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the Board finds a clarifying VA audiology opinion is required for an adequate determination.  Prior to the examinations, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.  

2.  Request that the December 2015 VA ear conditions examiner, or if unavailable another appropriate medical specialist, review the December 2015 examination report and provide clarifying opinions as to the following: 

a) Identify the symptoms attributable to the Veteran's service connected bilateral hearing loss.  To the extent possible, the examiner should identify/describe all hearing and non-hearing loss symptoms.  Findings attributable to the service-connected disability must be distinguished from any symptoms attributable solely to any manifest nonservice-connected disabilities, to include the Veteran's hearing acuity.

b) The examiner is also asked to comment on whether the Veteran's service-connected hearing loss disability has resulted in any functional impairment, such as social isolation, during the appeal period and whether any employment difficulties manifest during the appeal may be attributed to the service-connected hearing loss disability.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other medical opinions.  All necessary examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issue on appeal.  Consideration should be given as to whether the matter should be referred for an extraschedular rating.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


